Affirmed as Modified; Opinion Filed November 28, 2012.




                                              In The
                                       Qourt of pptat
                           jfiftjj   itrtct of !ttxa at aUa
                                       No. 05-1 1-01685-CR

                           JAMEION LEE WHITEMAN, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 6
                                   Dallas County, Texas
                           Trial Court Cause No. Fll-53755-X

                               MEMORANDUM OPINION

                           Before Justices Moseley, Francis, and Lang
                                  Opinion by Justice Moseley

       A jury convicted Jameion Lee Whiteman of robbery. The trial court assessed punishment

at five years’ imprisonment.     In a single issue, appellant contends the judgment should be

modified to accurately reflect the offense for which he was convicted and the correct statute for

that offense. We modify the trial court’s judgment and affirm as modified. The background of

the case and the evidence admitted at trial are well known to the parties, and we therefore limit

recitation of the facts. We issue this memorandum opinion pursuant to Texas Rule of Appellate

Procedure 47.4 because the law to be applied in the case is well settled.
       Appellant was convicted of the offense of robbery. See TEX. PENAL CoDE ANN.          §   29.02

(West 2011).    The trial court’s judgment recites the offense as aggravated robbery with a deadly

weapon, pursuant to section 29.03 of the Texas Penal Code. Additionally, the judgment states

the offense is a first-degree felony, and recites an affirmative deadly weapon finding. Robbery is

a second-degree felony offense, and there is no allegation of a deadly weapon in the indictment

or charge to the jury. Thus, the judgment is incorrect. We sustain appellant’s issue.

       We modify the judgment to show the following: (1) the offense for which appellant was

convicted is robbery; (2) the statute for the offense is section 29.02; (3) the degree of the offense

is second-degree felony; and (4) the finding on deadly weapon is “N/A.” See Tux. R. App. P.

43.2(b); Bigley v. State, 865 S.W.2d 26, 27—28 (Tex. Crim. App. 1993); Asberry v. State, 813
S.W.2d 526, 529—30 (Tex. App.—Dallas 1991, pet. ref’d), As modified, we affirm the trial

court’s judgment.




                                                         STICE


Do Not Publish
TEx. R. App. P.47
11 1685F.U05
                                   (otirt of 1ppak
                        if ittb itrict of cxa at afta

                                       JUDGMENT

JAMEION LEE WIIITEMAN, Appellant                  Appeal from the Criminal District Court
                                                  No. 6 of Dallas County, Texas (Tr.Ct.No.
No. 05-1 1-01685-CR       V.                      Fl I-53755-X).
                                                  Opinion delivered by Justice Moseley,
THE STATE OF TEXAS, Appellee                      Justices Francis and Lang participating.

        Based on the Court’s opinion of this date, the trial court’s judgment is MODIFIED as
follows:

      The section entitled “Offense for which Defendant Convicted” is modified to show
“Robbery.”

      The section entitled “Statute for Offense” is modified to show “29.02 Penal Code.”

      The section entitled “Degree of Offense” is modified to show “2nd Degree Felony.”

      The section entitled “Findings on Deadly Weapon” is modified to show “N/A.”

      As modified, the trial court’s judgment is AFFIRMED,



      Judgment entered November 28, 2012




                                                         JJ2j NOSELEY
                                                        ,iU STICE